DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 5/20/22 was entered into the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an inner peripheral portion (identified in the Remarks filed 5/20/22 as fitting hole 1h or 41h); a communication portion (identified in the Remarks filed 5/20/22 as the gap between the guide slope 1k-1k); and an opposed portion (identified in the Remarks filed 5/20/22 as flat portion 1y or 41y) all of which are first introduced in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically the general structure common to a C-ring or E-ring.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US 8,838,009 (“Tamura”) in view of Pan CN 201623565 (“Pan”).
 	Tamura disclosed a retaining ring (503) to be mounted on a shaft (501a) to restrict movement of a bearing to the shaft in a thrust direction, said bearing having an inner ring (601a) fixed on the shaft and an outer ring (601b) provided at outer side of the inner ring in a radial direction of the shaft and rotatable relative to said inner ring, said retaining ring comprising: 
 	an inner peripheral portion positioned at an inner periphery of said retaining ring in the radial direction and configured to be fitted around the shaft (Figure 1a and column 4, lines 6-8); 
 	a communication portion configured to communicate an outer peripheral portion of said retaining ring in the radial direction with said inner peripheral portion with respect to the radial direction and to allow the shaft to pass therethrough such that said inner peripheral portion is fitted around the shaft (Figure 1a and column 4, lines 6-8); 
 	an opposed portion opposed to said outer ring in a state in which said retaining ring is mounted on the shaft (Figure 1a and column 4, lines 6-8).
 	Tamura further disclosed a surface of said retaining ring opposed to the inner ring is provided with a through hole extending in the thrust direction (through which the shaft is situated), said through hole is in communication (concentric) with said inner peripheral portion.   
 	Tamura further disclosed an image forming apparatus for forming an image on a recording material (Figure 4), said apparatus comprising: a bearing supporting a shaft providing an axis about which a rotatable member of said image forming apparatus (Figure 1a), and a retaining ring as mentioned above for restricting a position of said bearing in the thrust direction.  The rotatable member is a feeding roller (501) for feeding the recording material.  
	Tamura does not appear to teach a protrusion as claimed.
 	Pan teaches a retaining ring (10) comprising a protrusion (1) provided inside the opposed portion, or flat portion, of the ring with respect to a radial direction of the shaft (Figure 1) and protruding in the thrust direction from said opposed portion, and configured to contact an inner ring so that said opposed portion is out of contact from an outer ring of a bearing (Figure 1).  An additional protrusion (seen in Figure 1 below radial bump 2 and opposite the protrusion 1) protruding from a surface opposite from said opposed portion in a direction opposite to the direction in which the first mentioned protrusion protrudes with respect to the thrust direction (Figure 1).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the projections of Pan to orient the retaining ring in a manner that limits rubbing against the outer bearing ring to improve bearing life.

Claims 1-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. US 8,838,009 (“Tamura”) in view of Kamikawa JP 2006153172 (“Kamikawa”).
 	Tamura disclosed a retaining ring (503) to be mounted on a shaft (501a) to restrict movement of a bearing to the shaft in a thrust direction, said bearing having an inner ring (601a) fixed on the shaft and an outer ring (601b) provided at outer side of the inner ring in a radial direction of the shaft and rotatable relative to said inner ring, said retaining ring comprising: 
 	an inner peripheral portion positioned at an inner periphery of said retaining ring in the radial direction and configured to be fitted around the shaft (Figure 1a and column 4, lines 6-8); 
 	a communication portion configured to communicate an outer peripheral portion of said retaining ring in the radial direction with said inner peripheral portion with respect to the radial direction and to allow the shaft to pass therethrough such that said inner peripheral portion is fitted around the shaft (Figure 1a and column 4, lines 6-8); 
 	an opposed portion opposed to said outer ring in a state in which said retaining ring is mounted on the shaft (Figure 1a and column 4, lines 6-8).
 	Tamura further disclosed a surface of said retaining ring opposed to the inner ring is provided with a through hole extending in the thrust direction (through which the shaft is situated), said through hole is in communication (concentric) with said inner peripheral portion.   
 	Tamura further disclosed an image forming apparatus for forming an image on a recording material (Figure 4), said apparatus comprising: a bearing supporting a shaft providing an axis about which a rotatable member of said image forming apparatus (Figure 1a), and a retaining ring as mentioned above for restricting a position of said bearing in the thrust direction.  The rotatable member is a feeding roller (501) for feeding the recording material.  
	Tamura does not appear to teach a protrusion as claimed.
 	
 	Kamikawa teaches a retaining ring (12) comprising a protrusion (12b) provided inside the opposed portion, or flat portion, of the ring with respect to a radial direction of the shaft (Figure 1) and protruding in the thrust direction from said opposed portion, and configured to contact an inner ring so that said opposed portion is out of contact from an outer ring of a bearing (Figure 1).  An additional protrusion (seen in Figure 3) protruding from a surface opposite from said opposed portion in a direction opposite to the direction in which the first mentioned protrusion protrudes with respect to the thrust direction (Figure 1).  An additional protrusion (see Figure 3) protruding from a surface of said retaining ring opposite from the surface opposing the inner ring in a direction opposite to the direction in which the first mentioned protrusion protrudes.  A plurality of such additional protrusions/projections are provided along a rotational direction of said bearing (Figure 3).  The first mentioned projection and said additional projection have the same width as measured in the thrust direction (see at least Figure 3).  The first mentioned projection and said additional projection are disposed adjacent to each other are connected with each other (Figure 3). The retaining ring is made of metal (paragraph 0014).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to use the projections of Kamikawa to orient the retaining ring in a manner that limits rubbing against the outer bearing ring to improve bearing life and use a robust retaining ring that can be installed in either direction.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Kamikawa as applied to claim 1 above, and further in view of Yamaguchi et al. US 9,599,171 (“Yamaguchi”).  Tamura in view of Kamikawa taught the limitations of claim 1 as listed above but did not specify using resin.  Yamaguchi teaches using resin instead of metal to save costs.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a retaining ring made of a resin material as taught by Yamaguchi in order to save costs.  

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of Kamikawa as applied to claim 15 above, and further in view of Chen CN 205803900 (“Chen”).  Tamura in view of Kamikawa taught the limitations of claim 15 as listed above but did not specify the use for a gear.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the retaining ring to secure the shaft of a gear. See at least Chen which depicts as much.  Therefore, it would be simply supplying a known technique to a known device to yield predictable results. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. Applicant alleged that the applied prior art was silent as to the shape of the retaining rings used since no perspective view was shown, and that each reference did not teach the entirety of the claims.
In response, the Examiner notes that the primary reference, Tamura, teaches the use of C-rings, E-rings, or the like, as mentioned above.  Therefore, the claimed structure added to claim 1 reflecting the structure of a C-ring was taught by Tamura, as explained above.  As demonstrated above, when viewed in combination with the secondary references, the entirety of the claimed structure would have been obvious to one of ordinary skill in the art before the effective filing date.  Accordingly, the rejections are maintained.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653